DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status: Claims 2-13 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,695,582. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader than the corresponding claims in the reference application and thus the corresponding claims are a species of the more generic instant claims. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 
Claim 1 of patent’582 reads on claim 2 of the instant application. 
Claim 2 of patent’582 reads on claim 3 of the instant application. 
Claim 3 of patent’582 reads on claim 4 of the instant application. 
Claim 4 of patent’582 reads on claim 5 of the instant application. 
Claim 5 of patent’582 reads on claim 6 of the instant application. 
Claim 6 of patent’582 reads on claim 7 of the instant application. 
Claim 7 of patent’582 reads on claim 8 of the instant application. 
Claim 8 of patent’582 reads on claim 9 of the instant application. 
Claim 9 of patent’582 reads on claim 10 of the instant application. 
Claim 10 of patent’582 reads on claim 11 of the instant application. 
Claim 11 of patent’582 reads on claim 12 of the instant application. 
Claim 12 of patent’582 reads on claim 13 of the instant application. 

Claims 2, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 8,974,443 in view of Wells (US 2010/0049180).
Claim 1 of patent’443 discloses all the limitations in claims 2, 9, and 11 except the minimum time of 20 ms the initial power density being outputted and the dermatological medical device being handheld. 
However, Wells discloses a handheld dermatological medical device (para. [0261], [0262], figs. 13A and 13B) and outputting optical energy at an initial power density of a maximum of 400 W/cm2 for a minimum time of 20 ms to increase the temperature of the target therapeutic region of tissue between 2-8 degree C until the temperature of the target therapeutic region of tissue is at the temperature range that induces the expression of HSPs and is less than the injurying temperature (Wells further discloses a laser-preconditioning protocol, which is used by the apparatus disclosed in Wells including the device 1341 in paras. [0261] and [0262], where there is a step of outputting the optical energy at an initial power density of up to 400 W/cm^2 -  para [0125] - [0128], [0131], and [0133], “up to 2.5 W/cm^2”; Wells further discloses in para. [0015] that the Wells invention uses devices and methods and provides improvements to those devices and methods such as described in reference US 2004/0093042 to Altshuler et al., which is incorporated by reference, In para. [0012], [0093], and [0032] of Altshuler, Altshuler discloses power density of 0.2- 50 W/cm2 with the treatment time between 2 seconds to approximately 2 hour, where the application of thermal energy to tissue is used to enhance or accelerate wound healing or relieve pain; see [0011], [0261], “tissue-conditioning handpiece 1341 outputs a pattern of tissue-heating light to condition tissue for improved healing response ... the tissue-heating light radiation has a power level (e.g., in some embodiments, one to five watts) and a tunable wavelength (e.g., in some embodiments, IR light having a wavelength of between 1840 and 1870 nm, while, in other embodiments, light of any suitable wavelength including visible and ultraviolet, that provide the desired penetration depth and/or heating profile to enhance HSP production without excessive protein denaturing) suitable for conditioning tissue to produce enhanced levels of HSP70 over a suitable area and to a suitable depth"; [0262]; in para. [0287], Wells discloses that the apparatus with various wavelength ranges in para. [0278] is controlled to raise a temperature of the first area of tissue of the animal to between 41 and 46 degrees C. for between 1 second and 60 minutes", where the device 1341 from [0261] and [0262] can definitely be used for the purpose). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify patent claim 1, by configuring the dermatological medical device to be handheld and configuring the minimum time of the initial power density to be 20 ms to increase the temperature of the target therapeutic region of tissue, as taught by Wells, for the purpose of increasing the temperature of the tissue to induce expression of HSPs (Wells, para. [0011], [0261]). 
MPEP 2112.02 discloses that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 5, the limitation “a temporal profile of energy” is indefinite, because it is unclear whether it is referring to “an optical power temporal profile” in claim 2 or a different temporal profile. 
Re Claim 6, the limitation “energy output” is indefinite, because it is unclear whether it is referring to “outputting optical energy” from claim 2 or a different energy output. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wells et al. (US 2010/0049180) (which incorporates by reference Altshuler et al. (US 2004/0093042)).
Re Claim 2, Wells discloses a method for non-injurying heat shock stimulation of human or animal tissue comprising: 
positioning a distal end of a handheld dermatological medical device at a region proximal a target therapeutic region of tissue (para. [0140], handheld probe, para. [0261], [0262], handpiece system and figures 13A and 13B);
outputting optical energy from an optical laser of the handheld dermatological medical device at the target therapeutic region of tissue (para. [0261], [0262] and figures 13A and 13B); 
controlling the output of the optical energy at the target therapeutic region of tissue to increase a temperature of the target therapeutic region of tissue for a period of time to a temperature range that is less than an injurying temperature and induces an expression of heat shock proteins (HSPs) at the target therapeutic region of tissue, by outputting the optical energy at an initial power density of a maximum of 400 W/cm2 for a minimum time of 20 ms required to increase the temperature of the target therapeutic region of tissue during an initial optical laser treatment time period between 2-8 degrees C until the temperature of the target therapeutic region of tissue is at the temperature range that induces the expression of HSPs and is less than the injurying temperature (para. [0011], [0144], [0146], [0261], “tissue-conditioning handpiece 1341 outputs a pattern of tissue-heating light to condition tissue for improved healing response ... the tissue-heating light radiation has a power level (e.g., in some embodiments, one to five watts) and a tunable wavelength (e.g., in some embodiments, IR light having a wavelength of between 1840 and 1870 nm, while, in other embodiments, light of any suitable wavelength including visible and ultraviolet, that provide the desired penetration depth and/or heating profile to enhance HSP production without excessive protein denaturing) suitable for conditioning tissue to produce enhanced levels of HSP70 over a suitable area and to a suitable depth"; [0262]; para. [0287], discloses apparatus with various wavelength ranges in para. [0278] is controlled to raise a temperature of the first area of tissue of the animal to between 41 and 46 degrees C. for between 1 second and 60 minutes; para. [0297] discloses the temperature control and treatment duration; para. [0287], [0297], discloses temperature ranges the tissue is increased to: between 41 and 46 degrees C, between 40 and 41 deg C, between 41 and 42 deg C, between 42 and 43 deg C, between 43 and 44 deg C, between 44 and 45 deg C, para. [0297] further discloses the temperature increased to above range for a time duration between 1 sec and 120 minutes, between 1 sec and 1 minute.; para. [0125] - [0128], [0131], and [0133] discloses up to 2.5 W/cm^2, which reads on maximum of 400 W/cm^2; para. [0015], Wells invention uses devices and methods and provides improvements to those devices and methods described in reference US 2004/0093042 to Altshuler et al., which is incorporated by reference, In para. [0012], [0093], and [0032] of Altshuler, Altshuler discloses power density of 0.2- 50 W/cm2 with the treatment time between 2 seconds to approximately 2 hour, where the application of thermal energy to tissue is used to enhance or accelerate wound healing or relieve pain, para. [0291], sensing a temperature and controlling the selectively applying based on the measured temperature of the first area such that a predetermined temperature of the first area tissue is achieved for a predetermined period of time) 
followed by a subsequent optical laser treatment time period during which the initial power density of the optical energy is automatically reduced to have an average power density less than the initial power density which maintains the temperature of the target therapeutic region of tissue at the temperature range that induces that expression of HSPs and is less than the injurying temperature; and further controlling one or more power levels of the optical energy according to an optical power temporal profile to provide a power density during the subsequent optical treatment time period substantially less than the initial power density for maintaining, during the subsequent optical laser treatment time period, the temperature of the target therapeutic region of tissue to be less than the injurying temperature at an optical energy exposure time that provides a thermal exposure time for maintaining the temperature increase at the target therapeutic region of tissue  (para. [0262], discloses a controller that automatically limits the laser output power once the desired temperature is achieved, but then later reapplies laser energy if the temperature later drops below the desired level. This feedback technique helps maintain the tissue at the desired temperature; para. [0296], controlling a temperature of the first area of tissue of the animal to between 41 and 46 degrees C. for between 1 second and 60 minutes, para. [0297], discloses the temperature ranges that the temperature of the tissue is being controlled at, for a time duration between 1 seconds and 120 minutes or between 1 second and 1 minute; para. [0102], dosimetry of light (dependent upon the repetition rate, laser radiant exposure, and irradiation time for a pulsed laser and the laser irradiance and irradiation time for a continuous wave laser) determines the tissue's temperature-time profile.).  
Re Claim 3, Wells discloses that controlling the output of optical energy includes outputting the optical energy to have at least one of a wavelength, energy dosage, or thermal boost that provides a non-injurying heat shock stimulation at the therapeutic region of tissue depending on optical properties of the tissue and its wavelength (para. [0019], scan pattern, [0102], laser properties – wavelength, spot size, pulse duration, pulse energy, beam profile; tissue volume is precisely controlled by selecting a wavelength that has an effective tissue-penetration depth governed by the optical properties in tissue including the light scattering coefficient, the light absorption coefficient, and the anisotropy factor; dosimetry of light; [0261], tunable wavelength to enhance HSP production).  
Re Claim 4, Wells discloses modifying a spatial distribution of the optical energy to a desired distribution at a distal end of the handheld dermatological medical device (para. [0019], scan pattern, para. [0102], beam shaping optics control of irradiated area and spatial distribution of light; para. [0261], one or more lenses for beam focusing, collimating, and/or shaping; a laser-diode assembly operatively coupled to project a pattern of light via a tip that contains one or more light-transmitting optics, optical gratings or lenses; para. [0262]). 
Re Claims 5 and 7, Wells discloses controlling a temporal profile of energy delivered to the target therapeutic region of tissue and controlling a temperature temporal profile of the target therapeutic tissue by modulating the temporal profile of an energy source of the optical energy (para. [0102], laser properties – wavelength, spot size, pulse duration, pulse energy, beam profile – are selected, The laser parameters must be chosen properly in order to optimize efficacy while minimizing unwanted side effects, such as thermal damage, for successful clinical outcomes. The volumetric tissue temperature increase can be highly controlled in time in a reliable and reproducible manner by carefully titrating the amount of light delivered to tissue (radiant energy per unit time per unit area (in J/sec-cm3 or W-cm3)) with the use of beam-shaping optics (control of irradiated area and spatial distribution of light), targeting a specific chromophore by using the most appropriate wavelength,  and measuring the temperature for each area and using feedback techniques to control the amounts of additional laser energy applied. The dosimetry of light (dependant upon the repetition rate, laser radiant exposure, and irradiation time for a pulsed laser and the laser irradiance and irradiation time for a continuous wave laser) determines the tissue's temperature-time profile; para. [0262], system 1302 includes a timer that automatically terminates the conditioning output energy (and/or provides an audible, visual or other indication to the user to alert them to manually terminate the procedure) once a predetermined desired treatment duration has elapsed.).  
Re Claim 6, Wells discloses an exposure of energy output from the dermatological medical device at the target therapeutic region of tissue is between 2-10 seconds at one or more temperatures less than the injurying temperature (para. [0287], raising the temperature to between 41 and 46 degrees C. for between 1 second and 60 minutes, to between 43 and 44 for between 5 mins and 20 mins; para. [0297], discloses various temperature ranges including between 40 and 41 deg C, between 41 and 42 deg C, between 42 and 43 deg C, between 43 and 44 deg C, between 44 and 45 deg C, and time duration ranges including between 1 sec and 120 minutes, between 1 sec and 1 minute.).
Re Claim 8, Wells discloses controlling a therapeutic energy dosage by controlling the temporal profile of the optical energy, and wherein peak powers and exposure time are modulated to provide a desired clinical effect (para. [0102], laser properties – wavelength, spot size, pulse duration, pulse energy, beam profile – are selected, The laser parameters must be chosen properly in order to optimize efficacy while minimizing unwanted side effects, such as thermal damage, for successful clinical outcomes. The volumetric tissue temperature increase can be highly controlled in time in a reliable and reproducible manner by carefully titrating the amount of light delivered to tissue (radiant energy per unit time per unit area (in J/sec-cm3 or W-cm3)) with the use of beam-shaping optics (control of irradiated area and spatial distribution of light), targeting a specific chromophore by using the most appropriate wavelength, and measuring the temperature for each area and using feedback techniques to control the amounts of additional laser energy applied. The dosimetry of light (dependant upon the repetition rate, laser radiant exposure, and irradiation time for a pulsed laser and the laser irradiance and irradiation time for a continuous wave laser) determines the tissue's temperature-time profile; para. [0262], system 1302 includes a timer that automatically terminates the conditioning output energy (and/or provides an audible, visual or other indication to the user to alert them to manually terminate the procedure) once a predetermined desired treatment duration has elapsed.).  
Re Claim 9, Wells discloses a method for non-injurying heat shock stimulation of human or animal tissue comprising: 
providing a handheld treatment device with a distal treatment end (para. [0140], handheld probe, para. [0261], [0262], handpiece system and figures 13A and 13B); 
outputting optical energy from an optical laser of the handheld treatment device at a target therapeutic region of tissue (para. [0261], [0262] and figures 13A and 13B), wherein a treatment provides a heat shock protein expression, including outputting the optical energy at an initial power density having a maximum of 400 W/cm2 for a minimum time of 20 ms required to increase a temperature of the target therapeutic region of tissue during an initial optical laser treatment time period between 2-8 degrees C until the temperature of the target therapeutic region of tissue is at a temperature range that induces an expression of HSPs and is less than an injurying temperature (para. [0011], [0144], [0146], [0261], “tissue-conditioning handpiece 1341 outputs a pattern of tissue-heating light to condition tissue for improved healing response ... the tissue-heating light radiation has a power level (e.g., in some embodiments, one to five watts) and a tunable wavelength (e.g., in some embodiments, IR light having a wavelength of between 1840 and 1870 nm, while, in other embodiments, light of any suitable wavelength including visible and ultraviolet, that provide the desired penetration depth and/or heating profile to enhance HSP production without excessive protein denaturing) suitable for conditioning tissue to produce enhanced levels of HSP70 over a suitable area and to a suitable depth"; [0262]; para. [0287], discloses apparatus with various wavelength ranges in para. [0278] is controlled to raise a temperature of the first area of tissue of the animal to between 41 and 46 degrees C. for between 1 second and 60 minutes; para. [0297] discloses the temperature control and treatment duration; para. [0287], [0297], discloses temperature ranges the tissue is increased to: between 41 and 46 degrees C, between 40 and 41 deg C, between 41 and 42 deg C, between 42 and 43 deg C, between 43 and 44 deg C, between 44 and 45 deg C, para. [0297] further discloses the temperature increased to above range for a time duration between 1 sec and 120 minutes, between 1 sec and 1 minute.; para. [0125] - [0128], [0131], and [0133] discloses up to 2.5 W/cm^2, which reads on maximum of 400 W/cm^2; para. [0015], Wells invention uses devices and methods and provides improvements to those devices and methods described in reference US 2004/0093042 to Altshuler et al., which is incorporated by reference, In para. [0012], [0093], and [0032] of Altshuler, Altshuler discloses power density of 0.2- 50 W/cm2 with the treatment time between 2 seconds to approximately 2 hour, where the application of thermal energy to tissue is used to enhance or accelerate wound healing or relieve pain, para. [0291], sensing a temperature and controlling the selectively applying based on the measured temperature of the first area such that a predetermined temperature of the first area tissue is achieved for a predetermined period of time) followed by a subsequent optical laser treatment time period during which the power density of the optical energy is reduced to have an average power density less than the initial power density which maintains the temperature range that induces that expression of HSPs and during which the temperature of the target therapeutic region of tissue is less than the injurying temperature (para. [0262], discloses a controller that automatically limits the laser output power once the desired temperature is achieved, but then later reapplies laser energy if the temperature later drops below the desired level. This feedback technique helps maintain the tissue at the desired temperature; para. [0296], controlling a temperature of the first area of tissue of the animal to between 41 and 46 degrees C. for between 1 second and 60 minutes, para. [0297], discloses the temperature ranges that the temperature of the tissue is being controlled at, for a time duration between 1 seconds and 120 minutes or between 1 second and 1 minute; para. [0102], dosimetry of light (dependent upon the repetition rate, laser radiant exposure, and irradiation time for a pulsed laser and the laser irradiance and irradiation time for a continuous wave laser) determines the tissue's temperature-time profile.), 
wherein a total laser treatment time that includes the initial optical laser treatment time period and the subsequent optical laser treatment time period is less than 10 seconds (para. [0287], raising the temperature to between 41 and 46 degrees C. for between 1 second and 60 minutes; para. [0297], discloses various temperature ranges including between 40 and 41 deg C, between 41 and 42 deg C, between 42 and 43 deg C, between 43 and 44 deg C, between 44 and 45 deg C, and time duration ranges including between 1 sec and 120 minutes, between 1 sec and 1 minute.); and 
further controlling one or more power levels of the optical energy according to an optical power temporal profile to provide a power density during the subsequent optical treatment time period substantially less than the initial power density for maintaining, during the subsequent optical laser treatment time period, the temperature of the target therapeutic region of tissue to be less than the injurying temperature at an optical energy exposure time that provides a thermal exposure time for maintaining the temperature increase at the target therapeutic region of tissue (para. [0262], discloses a controller that automatically limits the laser output power once the desired temperature is achieved, but then later reapplies laser energy if the temperature later drops below the desired level. This feedback technique helps maintain the tissue at the desired temperature; para. [0296], controlling a temperature of the first area of tissue of the animal to between 41 and 46 degrees C. for between 1 second and 60 minutes, para. [0297], discloses the temperature ranges that the temperature of the tissue is being controlled at, for a time duration between 1 seconds and 120 minutes or between 1 second and 1 minute; para. [0102], dosimetry of light (dependent upon the repetition rate, laser radiant exposure, and irradiation time for a pulsed laser and the laser irradiance and irradiation time for a continuous wave laser) determines the tissue's temperature-time profile.).  
Re Claim 10, Wells discloses that a peak of the expression of HSPs occur 1.5 hours to 48 hours after the treatment (para. [0011], peak hsp70 expression is biphasic, with maxima occurring between 8-12 hours and then approximately 24 hours after thermal stress).  
Re Claim 11, Wells discloses a method for non-injurying heat shock stimulation of human or animal tissue comprising: 
providing a handheld treatment member with a distal treatment end (para. [0140], handheld probe, para. [0261], [0262], handpiece system and figures 13A and 13B); 
outputting optical energy from the distal treatment end of the handheld treatment member at a target therapeutic region of tissue (para. [0261], [0262] and figures 13A and 13B), wherein the outer surface of the target therapeutic region of tissue is removed of energy absorbing chromophore prior to an optical energy treatment (para. [0229], discloses an energy absorbing chromophore being removed prior to optical energy treatment), wherein the optical energy is output at an initial power density a maximum of 400 W/cm2 for a minimum time of 20 ms required to increase the temperature of the target therapeutic region of tissue during an initial optical laser treatment time period between 2-8 degrees C until the temperature of the target therapeutic region of tissue is at the temperature range that induces the expression of HSPs and is less than an injurying temperature (para. [0011], [0144], [0146], [0261], “tissue-conditioning handpiece 1341 outputs a pattern of tissue-heating light to condition tissue for improved healing response ... the tissue-heating light radiation has a power level (e.g., in some embodiments, one to five watts) and a tunable wavelength (e.g., in some embodiments, IR light having a wavelength of between 1840 and 1870 nm, while, in other embodiments, light of any suitable wavelength including visible and ultraviolet, that provide the desired penetration depth and/or heating profile to enhance HSP production without excessive protein denaturing) suitable for conditioning tissue to produce enhanced levels of HSP70 over a suitable area and to a suitable depth"; [0262]; para. [0287], discloses apparatus with various wavelength ranges in para. [0278] is controlled to raise a temperature of the first area of tissue of the animal to between 41 and 46 degrees C. for between 1 second and 60 minutes; para. [0297] discloses the temperature control and treatment duration; para. [0287], [0297], discloses temperature ranges the tissue is increased to: between 41 and 46 degrees C, between 40 and 41 deg C, between 41 and 42 deg C, between 42 and 43 deg C, between 43 and 44 deg C, between 44 and 45 deg C, para. [0297] further discloses the temperature increased to above range for a time duration between 1 sec and 120 minutes, between 1 sec and 1 minute.; para. [0125] - [0128], [0131], and [0133] discloses up to 2.5 W/cm^2, which reads on maximum of 400 W/cm^2; para. [0015], Wells invention uses devices and methods and provides improvements to those devices and methods described in reference US 2004/0093042 to Altshuler et al., which is incorporated by reference, In para. [0012], [0093], and [0032] of Altshuler, Altshuler discloses power density of 0.2- 50 W/cm2 with the treatment time between 2 seconds to approximately 2 hour, where the application of thermal energy to tissue is used to enhance or accelerate wound healing or relieve pain, para. [0291], sensing a temperature and controlling the selectively applying based on the measured temperature of the first area such that a predetermined temperature of the first area tissue is achieved for a predetermined period of time)
followed by a subsequent optical laser treatment time period during which the initial power density of the optical energy is reduced to have an average power density less than the initial power density which maintains the temperature range that induces that expression of HSPs and during which the temperature of the target therapeutic region of tissue is less than the injurying temperature, wherein a total laser treatment time that includes the initial optical laser treatment time period and the subsequent optical laser treatment time period is less than 10 seconds; and further controlling one or more power levels of the optical energy according to an optical power temporal profile to provide a power density during the subsequent optical treatment time period substantially less than the initial power density for maintaining, during the subsequent optical laser treatment time period, the temperature of the target therapeutic region of tissue to be less than the injurying temperature at an optical energy exposure time that provides a thermal exposure time for maintaining the temperature increase at the target therapeutic region of tissue (para. [0262], discloses a controller that automatically limits the laser output power once the desired temperature is achieved, but then later reapplies laser energy if the temperature later drops below the desired level. This feedback technique helps maintain the tissue at the desired temperature; para. [0296], controlling a temperature of the first area of tissue of the animal to between 41 and 46 degrees C. for between 1 second and 60 minutes, para. [0297], discloses the temperature ranges that the temperature of the tissue is being controlled at, for a time duration between 1 seconds and 120 minutes or between 1 second and 1 minute; para. [0102], dosimetry of light (dependent upon the repetition rate, laser radiant exposure, and irradiation time for a pulsed laser and the laser irradiance and irradiation time for a continuous wave laser) determines the tissue's temperature-time profile.).  
Re Claim 12, Wells discloses that a water chromophore is reduced from the stratum corneum through an aqueous dessecating solution (para. [0229], discloses an energy absorbing chromophore being removed prior to optical energy treatment).  
Re Claim 13, Wells discloses an application of the handheld treatment member is selected from the group consisting of: wrinkle reduction; acne reduction; skin tightening (para. [0022], face lift or other cosmetic surgery of the face); tissue heating (para. [0088], [0091], [0101], [0193], tissue heating); treatment of fibrous tissue (para. [0086], [0144], [0145], [0205], [0223]); treatment of vascular tissue (para. [0018], target highly vascularized tissue); and combinations thereof.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/V.V.H./
Vynn Huh, June 12, 2022Examiner, Art Unit 3792